PER CURIAM.
The petition seeking a belated appeal of the “Order on Remand Correcting Sentence,” entered on March 9, 2004, in Jefferson County Circuit Court case number 02-217-CA, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(B). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent him on appeal.
BOOTH, VAN NORTWICK and PADOVANO, JJ., concur.